Orders, Family Court, Bronx County (David B. Cohen, J.), entered on or about November 30, 2012, which, after a fact-finding hearing, respectively, dismissed with prejudice the petition alleging family offenses against respondent, and ordered a full order of protection against petitioner, unanimously affirmed, without costs.
A fair preponderance of the evidence supports the court’s finding that petitioner committed acts that would constitute assault in the third degree, menacing in the second and third degrees, and criminal obstruction of breathing or blood circulation (see Family Ct Act §§ 812, 832). The court’s credibility determinations are supported by the record and therefore entitled to deference (see Matter of Creighton v Whitmore, 71 AD3d 1141 [2d Dept 2010]). Concur — Mazzarelli, J.P., Acosta, Saxe, Richter and Feinman, JJ.